          Case 1:11-md-02262-NRB Document 2996 Filed 10/28/19 Page 1 of 3
                                        Susman Godfrey l.l.p.
                                          a registered limited liability partnership
                                                        32ND FLOOR
                                              1301 AVENUE OF THE AMERICAS
                                           NEW YORK, NEW YORK 10019-6023
                                                        (212) 336-8330
                                                      FAX (212) 336-8340
                                                     www.susmangodfrey.com
                                                        __________
        Suite 5100                                        Suite 1400                                    Suite 3800
   1000 Louisiana Street                           1900 Avenue of the Stars                         1201 Third Avenue
Houston, Texas 77002-5096                     Los Angeles, California 90067-6029             Seattle, Washington 98101-3000
     (713) 651-9366                                    (310) 789-3100                                 (206) 516-3880
        __________                                         __________                                    __________

                       William Christopher Carmody
                                                                                          E-Mail BCarmody@susmangodfrey.com
                       Direct Dial (212) 336-8334




October 28, 2019

VIA CM/ECF AND HAND DELIVERY

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       In re Libor-Based Financial Instruments Antitrust Litig., Case No. 11-md-2262

We write as liaison counsel for, and on behalf of, the Class Plaintiffs1 and the Direct-Action
Plaintiffs2 in the above-referenced action to request that the Court enter a scheduling order for
the merits phase of this litigation.

The Court ruled on class certification more than 18 months ago, all pending motions to dismiss
have been resolved, and Defendants have now answered the live complaints in all cases where
Plaintiffs sought answers. Plaintiffs’ proposed scheduling order, filed concurrently with this
letter, sets out a reasonable and efficient path forward to prepare this case for trial. It provides
for 18 months of fact discovery, followed by 9 months for expert discovery, and then summary
judgment briefing, with an anticipated trial date in Fall 2022.

Defendants, on the other hand, disagree that a schedule should be set at this time. Defendants
take the position that, in light of the pending appeal of Libor VI in the Second Circuit, setting a
discovery schedule is premature because the outcome of the Libor VI appeal could impact which
plaintiffs, defendants, and claims remain in the litigation. Defendants instead contend that the
limited discovery period under this Court’s May 7, 2018, order should continue until the Second
Circuit rules. ECF 2507.

1
  It is the position of the plaintiffs in the Green Pond and Courtyard at Amwell cases that, because those cases were
stayed shortly after their filing, allowing discovery to move forward without their participation would be prejudicial
to their interests. Because Bondholder Plaintiffs’ claims in this Court have been dismissed and are on appeal in the
Second Circuit, Bondholder Plaintiffs do not join in this letter.
2
  The following DAPs are not joining this letter: Darby Financial Products, the City of Philadelphia, Prudential Inv.
Portfolios 2, Salix Capital U.S., Inc., the consolidated California plaintiffs (as listed in ECF No. 684), and City of
Houston.



6868129v1/012751
         Case 1:11-md-02262-NRB Document 2996 Filed 10/28/19 Page 2 of 3



October 28, 2019
Page 2



Defendants’ argument is contrary to the Court’s order certifying Libor VI for appeal under
Federal Rule of Civil Procedure 54(b). In that order, the Court wrote: “[T]he parties should be
aware that the existence of any appeal will not be an acceptable reason to delay proceedings
here.” ECF 1896. Yet that is exactly the argument Defendants are now making.

Indeed, more than a year ago, Defendants sought a stay of merits discovery pending the outcome
of their most recent round of pleadings motions. See ECF 2498. Defendants argued that certain
plaintiffs had to amend their complaints in light of the Second Circuit’s opinion in the LIBOR VI
appeal, and that allowing merits discovery to go forward would have led to duplicative discovery
efforts. ECF 2498. Defendants assured the Court that their efforts would represent a “final
round of coordinated briefing” and a “capstone” to the pleadings motions thus far. ECF 2498.
That “final round” of briefing has been completed and ruled on. There is no justification for
limiting discovery any longer.3

Further, to the extent a decision from the Second Circuit in the pending LIBOR VI appeal
impacts the plaintiffs, defendants, or claims in this action, the parties and the Court can address
the implications of that ruling when it is issued. Additionally, Plaintiffs’ proposed schedule
includes an automatic 6-month extension of discovery deadlines in the event that dismissal of
any defendant is reversed as part of a ruling in the Libor VI appeal. To the extent Defendants
believe there are other contingencies that can currently be anticipated and would merit changes
to the schedule in this Court should they occur, Plaintiffs are willing to work with Defendants to
find a pragmatic way to address them in a proposed scheduling order. The solution is not,
however, to put merits discovery on hold.

Plaintiffs respectfully request that the Court enter the proposed scheduling order filed with this
letter.




3
  Per the Court’s guidance in its July 2, 2018 letter to the parties (ECF 2608), over the past year, Direct Action
Plaintiffs (DAPs) have pursued discrete discovery from the Defendants against whom the DAPs have live
claims. Mindful of the Court’s admonitions to DAPs that merits discovery was not yet open to them, this discovery
has largely been related to productions made by these Defendants to the class plaintiffs in the certification phase of
this MDL, which consist of documents culled from these Defendants’ productions to certain foreign and domestic
regulators. DAPs’ attempts to pursue substantive discovery beyond the scope of the regulatory productions to the
classes, that would require keyword or custodial searches, have been met with objection from Defendants that such
requests were not appropriate at the time. As such, that discovery has necessarily been far more limited than that
contemplated by the Federal Rules of Civil Procedure as part of full merits discovery. DAPs still do not have the
full set of materials produced by Defendants in those certification proceedings, nor have DAPs been allowed to
undertake any meaningful non-class certification related discovery, for example, interrogatories, document requests
or depositions based on queries, custodians, or search terms specific to DAPs’ claims or any relevant third-party
discovery. At this time, DAPs believe the most efficient path is to begin full merits discovery rather than try to
negotiate one-off interstitial requests on a Defendant-by-Defendant basis.



6868129v1/012751
        Case 1:11-md-02262-NRB Document 2996 Filed 10/28/19 Page 3 of 3



October 28, 2019
Page 3



Respectfully Submitted,


/s/ William Christopher Carmody           /s/ James R. Martin
William Christopher Carmody               James R. Martin




6868129v1/012751
